Citation Nr: 1616931	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-27 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeals of the claims for service connection for hearing loss and left ankle disability.  He did so by filing a written statement to substantiate his appeal and did not discuss hearings.  While that appeal was pending, the Veteran also perfected an appeal of the claim for service connection for tinnitus.  In his May 2015 Form 9, the Veteran indicated that he wanted a hearing before a Board member at the RO.  On his Form 9, he discussed his hearing loss and tinnitus claims.  As his request was unclear, the Board finds that it would be most beneficial to the Veteran to remands all appeals to the RO for scheduling of a hearing so the Veteran can testify on any issue he desires.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




